PER CURIAM. Appellee filed his motion in this Court to strike appellant’s transcript and to dismiss the appeal. Appellant countered with a motion to strike appellee’s motion. After hearing argument on both motions, it is the conclusion of this Court that appellant’s motion to strike is without merit, and it is denied. Appellee’s motion to dismiss the state’s appeal is hereby granted for the reason that the state, as appellant, has proceeded in connection with this appeal without compliance with the basic rules of this Court concerning appellate procedure. Appellant’s counsel here did not appear below. Appellant’s appeal is dismissed. It is so ordered. McGHEE, C. J., and SADLER, COMPTON, LUJAN and SEYMOUR, JJ., concur.